Citation Nr: 1038995	
Decision Date: 10/19/10    Archive Date: 10/22/10

DOCKET NO.  07-02 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Whether the appellant may be recognized as the Veteran's 
surviving spouse for the purposes of establishing entitlement to 
dependency indemnity compensation (DIC), death pension, or 
accrued benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The Veteran was on active duty from February 1967 to September 
1969.  He passed away in October 2004; at the time of his death, 
he was in receipt of VA compensation and pension benefits.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 letter decision of the Department 
of Veterans Affairs (VA) Regional Office (RO), in St. Petersburg, 
Florida.  


FINDINGS OF FACT

1.  While in Hawaii, the Veteran and the appellant were united in 
marriage.  However, only a certificate of marriage was produced, 
not a marriage license.  

2.  The Veteran and the appellant formally married each other in 
Alabama on October [redacted], 2003.  A copy of the marriage license was 
produced.  

3.  The Veteran died in Mississippi in October 2004.

4.  The states of Florida and Hawaii do not recognize common law 
marriage.  Although the state of Alabama does recognize common 
law marriage, neither party was a resident of that state prior to 
the Veteran's death.  

5.  Although the Veteran and the appellant were residing with one 
another at the time of his death, and had lived together for over 
a year prior to his death in October 2004, the doctrine of 
marriage by estoppel does not apply.




CONCLUSION OF LAW

The criteria for entitlement to VA death pension benefits for a 
surviving spouse have not been met.  38 U.S.C.A. §§ 103, 5124 
(West 2002); 38 C.F.R. §§ 3.1(j), 3.50, 3.52, 3.53, 3.54, 3.204, 
3.205 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before proceeding with an analysis of the merits, the Board must 
examine whether the requirements under the Veterans Claims 
Assistance Act of 2000 (VCAA) have been satisfied.  The VCAA 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and her 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim. 38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to provide 
in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should 
be provided to the claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004).  The RO provided 
notice in November 2004 which satisfied the above requirements.  
She was provided with additional notice in March 2006 concerning 
how to show evidence of marriage.  The claim was thereafter 
readjudicated by way of a September 2006 statement of the case.  

However, on March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim. Those five elements include: 1) veteran 
status; 2) existence of a disability; (3) a connection between 
the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
appellant was sufficiently informed in the above-referenced 
notices of what types of evidence would substantiate that she was 
a surviving spouse who was married to the Veteran for the 
requisite period of time prior to his death.  To the extent that 
other requirements set forth in Dingess were not met, the Board 
finds that the error is not prejudicial as the appeal is being 
denied.     

In November 2003, the Veteran was awarded a 100 percent 
disability rating for large B-cell lymphoma.  Subsequent to that 
rating action, the Veteran submitted a VA Form 21-686c, 
Declaration of Status of Dependents.  On that form, the Veteran 
listed the appellant as his wife.  The date and place of the 
marriage of the two parties was listed as October [redacted], 2003, in 
Bay Minnette, Alabama.  Provided with that form was a copy of the 
parties' marriage license/certificate that showed the date of the 
marriage as being October [redacted], 2003.  It is further noted that the 
Veteran listed his home of record, or his residency, as Florida.  

In September 2004, the Veteran was admitted for care at the 
Biloxi VA Medical Center (VAMC).  He remained a patient at the 
VAMC until he passed away on October [redacted], 2004.  The record 
indicates that the cause of the Veteran's death was determined to 
be his service-connected lymphoma.  The Certificate of Death 
further shows that the Veteran's residence was the state of 
Florida; the appellant's address was shown as being in Gulf 
Breeze, Florida.  Following her husband's death, the appellant 
submitted a claim for VA compensation benefits.  Upon reviewing 
the evidence, the RO determined that service connection was 
warranted for the Veteran's cause of death.  Nevertheless, VA 
compensation benefits were not immediately awarded to the 
appellant.  Instead, the RO requested that additional information 
be provided to the RO by the appellant with respect to her 
marriage to the Veteran.  

The appellant then submitted a notarized letter from friends of 
the appellant and her husband.  In that letter, the friends 
stated that they were told that the appellant and the Veteran 
were married in Hawaii (Maui) on April [redacted], 2003.  The friends 
took pictures of the appellant and the Veteran with the marriage 
certificate, copies of which were provided to the VA.  The 
appellant then proffered a copy of her marriage certificate 
indicating that she and the Veteran were "united in marriage" 
on April [redacted], 2003, at a jewelry store in Lahaina, Maui, the State 
of Hawaii.  Two witnesses were named as was an officient.  The 
appellant further provided a written statement that stated that 
she was married in Hawaii in April 2003 but that a marriage 
license had not been issued.  In order to effectuate property 
transference, the appellant and the Veteran "renewed" their 
vows in the State of Alabama in October 2003.  A copy of the 
Alabama license and certificate is of record.  

Following a review of the appellant's claim, the RO notified 
appellant that it could not grant her benefits because she was 
not married to the Veteran for a period of one year or more.  The 
RO noted that VA laws and regulations required the marriage to be 
for at least one year and that since she was not legally married 
for that period of time, benefits could not be granted.  The 
appellant has since appealed.

The appellant and her representative have argued that the 
appellant held themselves out as a couple prior to October 2003 
as a married couple and even were married in Hawaii in April 
2003.  Although it was not specifically plead by the appellant, 
she insinuated that even if the VA did not recognize the Hawaii 
certificate of marriage as valid for VA purposes, she and the 
Veteran were involved in a common-law marriage prior to October 
2003.

Common-law marriage is not recognized in the state of Hawaii or 
Florida.  Alabama, the location of their marriage in October 
2003, does recognize common-law marriage.  See Beck v. Beck, 286 
Ala. 692, 246 So. 2d 420 (1971).  However, neither party was a 
resident or domiciliary of the state of Alabama.  As such, the 
appellant may not enjoy the rights and privileges (common-law 
marriage) afforded to the residents of that state.  Also, none of 
the states follow the doctrine of marriage by estoppel.  Marriage 
by estoppel is usually invoked in those situations that, unless 
the marriage was recognized, a third party would be injured 
because the couple had convincingly, but incorrectly, held 
themselves out to be married. 

A surviving spouse for VA purposes is defined as a person of the 
opposite sex whose marriage to the service member meets the 
requirements of 38 C.F.R. § 3.1(j) (2010) and who was the spouse 
of the service member at the time of the service member's death; 
and (1) who lived with the veteran continuously from the date of 
marriage to the date of the veteran's death except where there 
was a separation which was due to the misconduct of, or procured 
by, the veteran without fault of the spouse; and (2) has not 
remarried or has not since the death of the veteran lived with 
another person of the opposite sex and held himself/herself out 
openly to the public to be the spouse of such other person.  
38 C.F.R. §§ 3.50(b), 3.53 (2010).  A surviving spouse may 
qualify for pension, compensation, or dependency and indemnity 
compensation under the appropriate circumstances.  38 C.F.R. § 
3.54 (2009).  However, the surviving spouse must be married 
to the service member for a period of one year or more 
prior to the service member's death.  See 38 C.F.R. § 
3.54(a)(1), (b)(2), and (c)(1)(ii) (2010).

VA defines a "marriage" as a marriage valid under the law of 
the place where the parties resided at the time of marriage, or 
the laws of the place where the parties resided when the right to 
benefits accrued.  38 U.S.C.A. § 103(c) (West 2002); 38 C.F.R. § 
3.1(j) (2010).  According to Black's Law Dictionary, a "common 
law marriage" is defined as a marriage not solemnized in the 
ordinary way (i.e. non-ceremonial) but created by an agreement to 
marry, followed by cohabitation, a consummated agreement to 
marry, marriage contract, per verba de praesenti, followed by 
cohabitation.  Such a marriage requires a positive mutual 
agreement, permanent and exclusive of all others, to enter into a 
marriage relationship, cohabitation sufficient to warrant 
fulfillment of necessary relationship of man and wife, and an 
assumption of marital duties and obligations.  Id. at 144-45 (5th 
abridged ed. 1983).

VA will accept, for the purpose of determining entitlement to 
benefits under laws administered by VA, the statement of a 
claimant as proof of marriage, dissolution of a marriage, birth 
of a child, or death of a dependent, provided that the statement 
contains: the date (month and year) and place of the event; the 
full name and relationship of the other person to the claimant.  
38 U.S.C.A. § 5124(a), (b) (West 2002); 38 C.F.R. § 3.204(a)(1) 
(2010).  VA shall require corroborating evidence to verify a 
marriage where:  the claimant does not reside within a state; the 
claimant's statement on its face raises a question of its 
validity; the claimant's statement conflicts with other evidence 
of record; or, there is a reasonable indication, in the 
claimant's statement or otherwise, of fraud or misrepresentation 
of the relationship in question.  38 U.S.C.A. § 5124(c) (West 
2002); 38 C.F.R. § 3.204(a)(2) (2010).  Failure to furnish the 
higher class of evidence, however, does not preclude the 
acceptance of a lower class if the evidence furnished is 
sufficient to prove the point involved.  38 C.F.R. § 3.204(b) 
(2010).

Marriage is established by one of the following types of evidence 
(in the order of preference):

1)	Copy or abstract of the public record 
of marriage, or a copy of the church record 
of marriage, containing sufficient data to 
identify the parties, the date and place of 
marriage, and the number of prior marriages 
if shown on the official record; 
2)	Official report from service 
department as to marriage which occurred 
while the service member was in service; 
3)	The affidavit of the clergyman or 
magistrate who officiated; 
4)	The original certificate of marriage, 
if the VA is satisfied that it is genuine 
and free from alteration; 
5)	The affidavits or certified statements 
of two or more eyewitnesses to the 
ceremony; 
6)	In jurisdictions where marriages other 
than by ceremony are recognized the 
affidavits or certified statements of one 
or both of the parties to the marriage, if 
living, setting forth all of the facts and 
circumstances concerning the alleged 
marriage, such as the agreement between the 
parties at the beginning of their 
cohabitation, the period of cohabitation, 
places and dates of residences, and whether 
children were born as the result of the 
relationship.  This evidence should be 
supplemented by affidavits or certified 
statements from two or more persons who 
know as the result of personal observation 
the reputed relationship which existed 
between the parties to the alleged marriage 
including the periods of cohabitation, 
places of residences, whether the parties 
held themselves out as married, and whether 
they were generally accepted as such in the 
communities in which they lived; or, 
7)	Any other secondary evidence which 
reasonably supports a belief by the 
adjudicating activity that a valid marriage 
actually occurred.

38 C.F.R. § 3.205(a) (2010).

In the absence of conflicting information, proof of marriage 
which meets the requirements of 38 C.F.R. § 3.205(a) (2010) 
together with the claimant's certified statement concerning the 
date, place and circumstances of dissolution of any prior 
marriage may be accepted as establishing a valid marriage, 
provided that such facts, if they were to be corroborated by 
record evidence, would warrant acceptance of the marriage as 
valid.  Where necessary to a determination because of conflicting 
information or protest by a party having an interest therein, 
proof of termination of a prior marriage will be shown by proof 
of death, or a certified copy or a certified abstract of final 
decree of divorce or annulment specifically reciting the effects 
of the decree.  38 C.F.R. § 3.206(b) (2010).

In the current case, the appellant has insinuated that she and 
the Veteran were "married" or in a common law marriage from 
April 2003 to October 2003.  She has essentially acknowledged 
that she was not legally married to the Veteran for a period of 
one year as is required by VA statute.  Nevertheless, she 
contends that both the Veteran and she held themselves out to 
others as a couple, they were exclusive in their relationship to 
one another, it was a permanent relationship, and they 
cohabitated with each other.  Yet, as pointed previously out, the 
states of Florida (her home of residence) and Hawaii (the state 
in which she received a marriage certificate--but not a license--
in April 2003) do not recognize common law marriages.  Although 
the state of Alabama does recognize common-law marriages, neither 
the appellant nor her husband were residents or domiciliaries of 
Alabama.  As such, they may not benefit from the privileges 
(common-law marriage) given by the Alabama legislature to Alabama 
residents.  Most importantly, prior to the licensed marriage of 
October 2003, both the appellant and the Veteran were free to end 
the relationship at any time by merely no longer cohabitating 
with one another.

The Board finds that the contemporaneous evidence and subsequent 
lay statements are insufficient to find that the appellant and 
the Veteran were married for the period required by law prior to 
the Veteran's death.  While it is true that the appellant and the 
Veteran received a marriage certificate while in Hawaii, they 
failed to abide by the laws of Hawaii in obtaining a marriage 
license.  They did not present to the officient a marriage 
license as is required by the laws of Hawaii.  Moreover, the 
appellant basically admitted that the State of Florida would not 
accept her "marriage" in Hawaii as legally sufficient such that 
she and the Veteran would be allowed to transfer property between 
one another as a married couple.  It is further noted that the 
Veteran himself did not acknowledge the Hawaii marriage as valid 
because he did not list that marriage when he submitted his claim 
for the addition of the appellant as a dependent for VA benefits.  
As far as the statement provided by the appellant's friends, this 
statement was undoubtedly given in good faith, but the tenor of 
the documents indicates that those same friends did not 
understand the difference between a marriage certificate and a 
marriage license.  The appellant has further not submitted joint 
income tax returns, insurance records, joint financial account 
statements, or other evidence that would indicate that she and 
the Veteran held themselves out to institutions as being married 
to one another prior to October 2003.  While the Veteran and the 
appellant may have held themselves out as having married in 
Hawaii to friends or family, there is nothing in the evidence in 
which either the Veteran or the appellant held themselves out to 
federal, state, or local agencies as in a marriage relationship 
with one another prior to October 2003.

Nevertheless, the appellant may argue that the appellant's and 
Veteran's relationship should be recognized by VA as a valid 
marriage under the provisions of 38 U.S.C.A. § 103(a) (West 2002) 
and 38 C.F.R. § 3.52 (2010).  VA General Counsel has held in a 
precedent opinion that an appellant's lack of knowledge that a 
common law marriage was not recognized by the appropriate 
jurisdiction is a legal impediment that does not necessarily bar 
recognition of the marriage for VA purposes.  VAOPGCPREC 58- 91 
(June 17, 1991).  However, the evidence shows that there was 
never an intention on the Veteran's or appellant's part to be 
"legally" married until it was apparent that they needed a 
marriage license in order to accomplish business transactions.  
Thus, there was never a deemed common-law type marriage.  In 
addition, she has not asserted that she was unaware that Florida 
did not recognize common law marriage.  Moreover, although the 
appellant reported that she and the Veteran thought they were 
legally married after the April 2003 ceremony, she also admits 
that they soon became aware that a marriage license was required 
and were thus legally married in October 2003.  

Based on the above analysis, the Board finds that the 
preponderance of the evidence is against a finding that the 
appellant was the Veteran's surviving spouse for VA purposes.  
The Board finds the lay statements supporting the alleged common 
law marriage, while credible, are insufficient to support the 
claim in light of the above discussion.  See Washington v. 
Nicholson, 19 Vet. App. 362 (2005); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) (Holding that interest in 
the outcome of a proceeding may affect the credibility of 
testimony.)  Therefore, the doctrine of reasonable doubt is not 
for application.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 
2010), Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
appellant's claim is denied.


ORDER

Entitlement of the appellant to recognition as the Veteran's 
surviving spouse for establishing entitlement to dependency 
indemnity compensation (DIC), death pension, or accrued benefits 
is denied.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


